Order entered May 28, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00557-CV

                         CHARLES ANTHONY ALLEN SR., Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. CV99-01573-V

                                              ORDER
        Because neither the clerk’s record nor the reporter’s record has been filed, we DENY as

premature appellant’s May 27, 2015 motion to extend time to file brief. See TEX. R. APP. P. 38.6

(“appellant must file a brief within thirty days . . . after the later of (1) the date the clerk’s record

was filed; or (2) the date the reporter’s record was filed.”).




                                                         /s/     CRAIG STODDART
                                                                 JUSTICE